Broyles, O. J.
This is a suit under the Georgia workmen’s compensation act. Upon the hearing of the claim before Director Whitaker the evidence as to whether the claimant’s physical condition (ulcers on one of her legs) was caused by an accident or by disease was conflicting, and the director’s finding that her condition was the result of disease and not of an accident was authorized; and that finding, being on a question of fact and authorized by the evidence, can not be reviewed by the superior court or this court. The award of the single director denying compensation to the claimant was affirmed by the Department of Industrial Relations, and, subsequently, on appeal, by the superior court. The judge of the superior court did not err in affirming the award of the Department of Industrial Relations.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.